Citation Nr: 0530151	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for residuals of a rib cage injury with post-traumatic 
costochondritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to April 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in part, continued a 20 percent 
disability rating for residuals of a rib cage injury with 
post-traumatic costochondritis.

The veteran indicated on his October 2002 VA Form 9 that he 
wished to testify at a Board hearing.  Subsequently, the 
veteran requested a hearing at the RO before a decision 
review officer.  An RO hearing was scheduled for March 2003 
and the veteran was provided notice of this hearing in 
February 2003.  Prior to the scheduled March 2003 RO hearing 
the veteran informed the RO that he would be unable to attend 
the hearing and stated that he would contact the RO at a 
later date to re-schedule his RO hearing.  To this date, the 
veteran has not contacted the RO to re-schedule his RO 
hearing.  A Travel Board hearing was scheduled for November 
2003 and the veteran was provided notice of this hearing in 
October 2003.  However, the veteran failed to report to the 
scheduled hearing and failed to explain his absence.  A 
second Travel Board hearing was scheduled for July 2005 and 
the veteran was provided notice of this hearing in June 2005.  
Again, the veteran failed to report to his scheduled hearing 
and failed to explain his absence.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2005).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2005).

By rating decision dated in March 2004, the RO granted 
service connection for tinea pedis and assigned a non-
compensable disability rating.  In correspondence dated in 
April 2004 the veteran requested that the RO reconsider the 
assigned disability rating for his feet.  By rating decision 
dated in June 2004, the RO continued the veteran's non-
compensable disability rating.  The Board finds that the 
April 2004 letter does not constitute a valid NOD as the 
veteran did not specifically request appellate review.  Thus, 
this issue is not before the Board.  See Gallegos v. 
Principi, 283 F.3d 1309 (2002).

The veteran has also raised the issues of entitlement to 
service connection for a back disorder and entitlement to a 
disability rating greater than 30 percent for asthma.  These 
issues, however, are not currently developed or certified for 
appellate review, and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's rib cage disability is manifested by 
subjective complaints of rib cage pain, worse upon deep 
inspiration and lifting heavy objects, and objective findings 
of tenderness with no evidence of crepitus or bony 
malformation of the sternum or rib cage.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 20 percent for the veteran's residuals of a rib 
cage injury with post-traumatic costochondritis have not been 
met.  38 U.S.C.A. § 1155, 5107, (West 2002); 38 C.F.R. § 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5297 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The rating schedule does not specifically provide criteria 
for rating post-traumatic costochondritis.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under the provisions of the 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 
4.20.  

In this case, the veteran's rib cage disability is currently 
evaluated as 20 percent disabling, by analogy, under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5297 (rib removal).  
This code provides that a 10 percent evaluation is warranted 
for the removal of one rib or the resection of two or more 
ribs without regeneration.  A 20 percent evaluation is 
warranted where two ribs have been removed.  A 30 percent 
evaluation is warranted where three or four ribs have been 
removed.  A 40 percent evaluation is warranted where five or 
six ribs have been removed.  And a maximum 50 percent 
evaluation is warranted for the removal of six or more ribs.  

By way of history, service medical records show that in 1990, 
a 435-pound starter fell on the veteran's chest while he was 
working underneath a vehicle.  He received a medical 
discharge in April 1996.  Immediately after service, the 
veteran filed for service connection for chest pain and a 
rating decision dated in June 1996 granted service connection 
for a rib cage injury and assigned a 20 percent disability 
rating.  

Later, in November 1996, the veteran filed for service 
connection for asthma as a result of his rib cage injury and 
a rating decision dated in May 1997 granted service 
connection for asthma and assigned a non-compensable 
disability rating.  By rating decision dated in October 2002, 
the RO assigned a 30 percent disability rating for asthma 
from the date of the veteran's original claim.  Therefore, 
the veteran is receiving a combined disability rating of 40 
percent for residuals of his chest injury in service.  

While the veteran's rib cage and asthma disorders are related 
to the same injury in service, the Board notes that they are 
separate identifiable disorders.  The Board also notes that 
only the issue on appeal is the issue of an increased rating 
for  residuals of a rib cage injury with post-traumatic 
costochondritis.  The veteran has not perfected a timely 
appeal with regard to the asthma issue.                

Evidence relevant to the current level of severity of the 
veteran's rib cage disorder includes a VA examination dated 
in September 2001.  At that time, the veteran complained of 
continued sternal pain and worsening asthma.  He denied any 
fevers, chills, or joint swelling, redness, or tenderness.  
On physical examination, the examiner noted that there was no 
asymmetry or overt signs of sternal malunion.  Tenderness was 
reproduced with pressure placed upon palpation of the 
sternum.  There was no evidence of crepitus or bony 
malformation of the sternum or the rib cage.  Pulmonary 
function tests were performed for the veteran's asthma and 
the examiner noted that the veteran had poor effort during 
the procedure secondary to sternal pain.       

Also of record are VA outpatient treatment reports dated from 
August 2001 to April 2004 and private treatment records dated 
from March 2000 to April 2000.  These reports show complaints 
of chest pain and treatment for various other disorders which 
are not before the Board at this time.  

In this case, it is clear that the veteran has not suffered 
the loss or resection of any of his ribs, which would give 
the veteran a zero percent evaluation under DC 5297.  The RO, 
however, which rated the veteran under this section by 
analogy, gave the veteran a 20 percent rating based on the 
chronic pain suffered by the veteran because of his 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  In order to receive a 
higher rating under DC 5297, the veteran's rib cage disorder 
would have to more nearly approximate the removal of three or 
four ribs.  While the September 2001 VA examination showed 
tenderness on palpation of the sternum, the examination was 
otherwise normal.  Such tenderness does not more nearly 
approximate the removal of three or four ribs necessary for a 
30 percent evaluation.  

A disability rating greater than 20 percent under DC 5297 in 
consideration of DeLuca and applicable VA code provisions has 
already been considered and additional consideration is not 
warranted.  See also 38 C.F.R. § 4.7, 4.40, 4.45.  Simply 
stated, without taking into consideration all the veteran's 
problems with this condition, as noted by the veteran and 
within the VA examination report, the current 20 percent 
evaluation could not be justified. 

The Board has also considered other available diagnostic 
codes.  Costochondritis is often rated under 38 C.F.R. 
§ 4.73, DC 5321 which is applied to the muscles of 
respiration.  The maximum rating under DC 5321 is 20 percent 
and is assigned for severe or moderately severe impairment 
due to injury to the muscles of the chest wall.  The Board 
notes that not only is the veteran already receiving a 20 
percent disability rating, the maximum rating under DC 5321, 
there is also no evidence of muscle impairment of the chest.  

The Board has also considered other potentially analogous 
rating criteria for the evaluation of this service-connected 
disability; however, the medical evidence does not support 
the evaluation of the veteran's costochondritis under any 
other DC. Because the veteran has no nerve damage or other 
neurological findings resulting from this condition, 
evaluation of this disability under the criteria for 
neurological damage is not warranted.  Thus, the Board finds 
that no higher evaluation can be assigned pursuant to any 
other potentially applicable diagnostic code.

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
the veteran's rib cage disorder, standing alone, causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001, November 2003, and June 2005.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson,  19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC) he was provided 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  

ORDER

A disability rating greater than 20 percent for residuals of 
a rib cage injury with post-traumatic costochondritis is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


